Citation Nr: 1613395	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  07-38 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, dysthymic disorder, and major depressive disorder (MDD).  

2.  Entitlement to an initial compensable rating for the service-connected left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1984 to October 1984 and on active duty from December 1990 to September 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2014 decision, the Board reopened the previously denied claims of service connection for an acquired psychiatric disorder and a stomach condition; and, remanded those matters, along with the claim for entitlement to an initial compensable disability rating for the service-connected left ear hearing loss to the RO for further development and adjudicative action.

During the pendency of the appeal, and before the case was returned to the Board, the RO granted service connection for erosive gastritis (claimed as a stomach condition) in an April 2015 rating decision.  The issue of service connection for a stomach condition is therefore no longer before the Board or on appeal at this time.  

Subsequent to the Board's August 2014 decision/remand, the Veteran's claims file was converted to a paperless electronic record.  As such, this appeal is now processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

By way of a December 2014 rating decision, the RO decreased the rating assigned to the service-connected left knee disorder from 20 percent to 10 percent disabling effective January 1, 2015.  The appellant thereafter filed a notice of disagreement (NOD) with respect to that decision. As the RO has acknowledged receipt of the NOD and the Veterans Appeals Central Office Locator System (VACOLS) indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case. Therefore, that claim remains under the jurisdiction of the RO at this time.  

The issue(s) of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, dysthymic disorder, and MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's left ear hearing loss is not shown to be manifested by worse than a level I impairment of auditory acuity.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records VA treatment records.  He was also afforded VA examinations in January 2012 and April 2015.  The April 2015 examination was ordered because the Veteran asserted that the January 2012 examination report did not accurately reflect the level of hearing loss.  Specifically, the January 2012 examiner found that the Veteran's hearing loss disability had no impact on the Veteran's ordinary conditions of daily life.  This defect was cured by the April 2015 examiner who explained that the Veteran's hearing loss disability caused difficulty understanding speech specifically in the presence of background noise or if the speaker is distant.  Thus, as the defect in the prior examination was cured, the Board finds that the April 2015 is adequate because the examiner discussed the Veteran's medical history, described his hearing loss disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his hearing loss has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's August 2014 remand directives, insofar as the RO requested via a September 2014 letter that the Veteran inform the RO of any outstanding records.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


II.  Increased Initial Rating - Left ear hearing loss

Generally, disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015). 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that the Veteran's disabilities have significantly changed and uniform evaluations are warranted.

Evaluations for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases such as this one, where the Veteran is service connected for impairment of hearing in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be regarded as normal and assigned a Roman Numeral designation of I pursuant to 38 C.F.R. § 4.86(f), unless there is hearing impairment in the nonservice-connected ear which meets the provisions of 38 C.F.R. § 3.385 and the hearing loss in the service-connected ear is at least 10 percent disabling.  See 38 C.F.R. § 3.383(a)(3) (2015).

To warrant the assignment of a compensable rating for hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran's service-connected left ear hearing loss is rated as noncompensable since the effective date of service connection of August 10, 2009.  

A December 2008 VA outpatient audiology consult reveals the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
LEFT
15
15
45
45

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

A January 2012 VA audiologic examination report reveals the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
LEFT
10
15
45
50

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

The Veteran's left ear hearing loss did not impact ordinary conditions of daily life, including his ability to work.  

A November 2012 VA outpatient audiologic examination report reveals the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
LEFT
10
15
45
45

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

An April 2015 VA audiologic examination report reveals the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
LEFT
15
15
45
50

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

A May 2015 VA audiologic outpatient report reveals the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
LEFT
15
15
50
45

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Regarding any impact on ordinary conditions of daily life, the Veteran reported that he does not understand during conversations and needs to ask for repetition.  The examiner clarified that the Veteran's hearing loss causes difficulty understanding speech specifically in the presence of background noise or if the speaker is distant.  

There is no evidence of record suggesting that the aforementioned puretone thresholds are inaccurate, or that the condition is more severe than what is shown on the audiograms.  

The above hearing tests showed a level I impairment of hearing in the left ear, which is combined with the level I impairment in the right ear by reason of it being non-service connected, which yields a noncompensable, or 0 percent, evaluation using Table VII.  As the Veteran has not established service connection for his right ear hearing loss, he would need a level X or XI impairment of hearing in the left ear to achieve a compensable rating for hearing loss. 

Additionally, the Veteran's left ear hearing loss does not meet the criteria for exceptional hearing loss under 38 C.F.R. § 4.86 in that the pure tone threshold at each of the four specified frequencies is not above 55 decibels or more and the pure tone threshold is not at 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Further, the Veteran's hearing does not meet the criteria for a higher rating based upon 38 C.F.R. § 3.383, which provides special consideration for paired organs and extremities.  Under 38 C.F.R. § 3.383(a)(3), there is a requirement that the hearing loss must be at least 10 percent disabling in the Veteran's service-connected ear to trigger application of this regulation.  Because the service-connected left ear hearing loss disability is no worse than Level I, it is not 10 percent disabling and therefore the criteria under 38 C.F.R. § 3.383 for special consideration for paired organs are not met, regardless of whether a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 is found in the non-service-connected ear.  See 38 C.F.R. § 3.383 (2015).  Accordingly, the Board finds that a schedular compensable rating for left ear hearing loss is not warranted.  See 38 C.F.R. §§ 4.3, 4.85, 4.86 (2015). 

The Board has also considered referring the Veteran's claim for consideration of a possible extraschedular rating.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran's symptom of difficulty hearing with background noise or if the speaker is distant is contemplated by the rating schedule.  Furthermore, the evidence does not indicate the presence of any exceptional or unusual factors about the Veteran's hearing loss such as marked interference with employment or frequent hospitalization that render the rating criteria inadequate. 

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for the left ear hearing loss disability.

Further, there is no evidence indicating that the Veteran's service-connected gastritis, lumbar paravertebral myositis and left knee disability combine or interact with his service-connected left ear hearing loss in such a way as to result in additional impairment of the hearing loss.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran does not contend that his left ear hearing loss renders him unemployable; thus, a claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by the record in this case.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2015).

	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable disability rating for the service-connected left ear hearing loss is denied.  


REMAND

At a VA examination in March 1992, the Veteran reported that he was very irritable upon his return from the Persian Gulf, and he would react angrily at minimal stimuli.  He was even bothered by the innocent jokes of others, but these issues had reportedly since subsided.  The examination report notes that the Veteran was not under any psychiatric treatment and has never been hospitalized for psychiatric reasons.  The examiner conducted a mental status examination and concluded that the Veteran did not have a diagnosed mental disorder.  

Another VA examination was conducted in July 1999.  At that time, the Veteran complained of poor sleep and easy irritability.  A mental status examination revealed a slightly depressed mood and constricted affect.  The diagnosis was mild dysthymia.  The examiner did not opine as to the etiology of the dysthymia.  

More recent VA outpatient treatment records show treatment for anxiety and depression.  An October 2004 VA psychiatry consult indicates that the Veteran began to feel angry and depressed after he found out that a man tried to sodomize his 11-year old daughter.  The impression was adjustment disorder with anxiety and depression.  

Subsequent VA mental health treatment shows continued treatment for anxiety and depression.  October 2004, November 2004, January 2005 and August 2005 psychiatric progress notes indicate that the Veteran's mood was anxious and dysthymic.  The diagnosis was GAD (generalized anxiety disorder) and depressive disorder NOS (not otherwise specified).  

An August 2006 VA psychiatric note indicates that the Veteran continues to struggle with anxiety.  When he is alone or inactive, he becomes more nervous and anxious.  His irritability continues but was less frequent.  Mood was depressed and affect was restricted.  The assessment was GAD, depressive disorder NOS.  

These symptoms continued throughout 2006 and were again noted in June 2007, October 2007,  and February 2011 VA progress notes.

A VA examination was conducted in January 2012.  The examiner indicated that the Veteran did not have a diagnosis of PTSD, but he did have a diagnosis of major depressive disorder which caused mild occupational and social impairment.  The January 2012 examiner did not opine as to the likely etiology of the MDD.  

Another examination was requested to obtain the necessary medical opinion as to the likely etiology of the Veteran's psychiatric disorder.  A VA psychiatrist opined, in April 2015 that the Veteran had a diagnosis of unspecified depressive disorder, but no diagnosis of PTSD.  The psychiatrist further opined that the Veteran's unspecified depressive disorder was not due to, incurred in, or otherwise related to service.  The psychiatrist explained that the Veteran did exhibit psychiatric symptoms, did not complain of symptoms, and did not seek psychiatric care until 2004, thirteen years after discharge; thus, a temporal relationship between the psychiatric disorder and service was not established.  Further, the psychiatrist found that the Veteran did not provide a basis to establish any such relationship.  

Likewise, the psychiatric concluded that the Veteran's depressive disorder was not related to, or in any way associated with, the service-connected back condition.  With the back condition beginning in 1991, and the first evidence of a psychiatric disorder in 2004, the examiner was unable to find any relationship between the two, noting that each was first noted in different time frames, with different etiologies, different pathophysiology and different anatomical systems.  

Unfortunately, the April 2015 VA examination is inadequate.  The VA examiner relied heavily on a finding that the Veteran had no complaints or symptoms of a psychiatric disorder until 2004; however, as noted above, the VA examinations from 1992 and 1999 reveal complaints of irritability, poor sleep, constricted affect and only fair judgment and insight.  An Axis I diagnosis of mild dysthymia was indicated on examination in July 1999.  

Thus, while the Veteran did not seek psychiatric treatment until 2004, he did complain of symptoms dating back to 1992.  Accordingly, the April 2015 examiner's opinion that there were no complaints of symptoms until 2004 is not accurate, and another opinion is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder had its clinical onset during active service or is otherwise the result of a disease or injury in service.  The examiner's attention is directed to diagnoses of anxiety disorder, dysthymic disorder and major depressive disorder.  The examiner should reconcile the diagnoses of record to the extent possible.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is directed to the evidence of record, including that showing that the Veteran reported irritability upon his return from the Persian Gulf at a VA examination in 1992; and, continued reports of mental health problems at another VA examination in 1999.  This evidence was not addressed by the prior VA examiner in April 2015.  

If PTSD is diagnosed, the examiner should specify the stressor or stressors supportive of that diagnosis.  If the examiner determines that a diagnosis of PTSD is not warranted, he or she should explain the basis for that determination, with consideration of the diagnoses currently of record.    

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


